Howard, J.
The appellant, a foreign corporation, brought suit to collect a debt due from the appellee, Cox, and to foreclose a mortgage given to secure the same.
The court made special findings and conclusions of law in favor of the appellant, and rendered judgment for the full amount due, with foreclosure of the mortgage.
It appears from the special findings, and from the evidence, that the bond and mortgage sued on had been assigned to appellant by The People’s Building, Loan and Savings Association, also a foreign corporation, having its place of business at Geneva, in the State of New York.
The court failed to find that either the appellant or its assignor had complied with the laws in force at the date of the contract sued on, authorizing foreign corporations to do business in this State; sections 3453, etc., Burns’ R. S. 1894 (3022, etc., R. S. 1881); but did find that neither of said corporations had complied with the law now in force for the government of foreign building and loan associations (sections 4464, etc., Burns’ R. S. 1894; Acts 1893, p. 274), and also found that neither of them has any organization in this State to do or transact business of any kind.
The court allowed appellant’s claim for money lent *109on the mortgage and for tax liens paid, with interest to date of judgment; but refused to allow anything for amounts claimed by appellant by reason of bonus, premium, dues and other charges made by said building and loan association, under its rules and by-laws.
• There is no doubt as to the power of the legislature to prescribe the conditions upon which a corporation, organized under and by virtue of laws of another state may do business in this State. The Farmers’, etc., Ins. Co. v. Harrah, 47 Ind. 236; Hockett v. State, 105 Ind. 250; State v. Phipps, 50 Kan. 609, 18 L. R. A. 657, 31 Pac. 1097; Rose v. Kimberly, 89 Wis. 545.
As shown in Elston v. Piggott, 94 Ind. 14, however, a foreign corporation, unless forbidden by law, may loan money in this State, take mortgage security therefor, "and in the absence of a plea iñ abatement showing a failure to comply with the laws in relation to foreign corporations, may have judgment of foreclosure in case the debt thereby created is not paid.
It is also clear, we think, that though a foreign corporation may be prohibited from doing a particular kind of business in this State, unless there has first been a compliance with such regulations as may be prescribed by law; yet this will not make it unlawful for such corporation to do business here of a general character, as loaning money or collecting a debt. Boulware v. Davis, 90 Ala. 207, 9 L. R. A. 601, 8 South. 84.
The action of the court, consequently, in giving appellant judgment for the amount of its loan, together with the liens paid, and interest thereon to date, with a decree of foreclosure, was correct by virtue of the comity between the states.
But neither the appellant nor its assignor having any right as a building and loan association to do business in the State, there was no right on the *110part of either to collect any dues, fines, premiums, bonus, or other charges as such building and loan association; and the court did not err in refusing to allow such charges. See Wiestling v. Warthin, 1 Ind. App. 217.
The judgment is affirmed.